UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4464


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SYLVESTER LADALE NICHOLSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.           N. Carlton
Tilley, Jr., Senior District Judge. (1:08-cr-00118-NCT-1)


Submitted:   March 30, 2010                   Decided:   May 7, 2010


Before MICHAEL, * MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Anna Mills Wagoner, United States Attorney,
Michael   A.   DeFranco,   Assistant  United States  Attorney,
Greensboro, North Carolina, for Appellee.


     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Sylvester Ladale Nicholson pled guilty, pursuant to a

written    plea        agreement,     to    possession      of    a    firearm     by     a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

The    district        court    sentenced    Nicholson      as    an    armed     career

criminal    to    230     months’     imprisonment.        Finding      no   error,      we

affirm.

            On appeal, counsel contends that Nicholson’s sentence

is     unreasonable       because      it   is    greater       than    necessary        to

accomplish       the    goals    of   18    U.S.C.     § 3553(a)       (2006).         When

determining a sentence, the district court must calculate the

appropriate       advisory       Guidelines       range    and     consider       it    in

conjunction with the factors set forth in § 3553(a).                             Gall v.

United States, 552 U.S. 38, 49-50 (2007).                   Further, the district

court “must place on the record an individualized assessment [of

the § 3553(a) factors] based on the particular facts of the case

before it.”        United States v. Carter, 564 F.3d 325, 330 (4th

Cir.    2009)    (internal       quotation       marks    and    citation    omitted).

Appellate review of a district court’s imposition of a sentence,

“whether    inside,       just    outside,       or   significantly      outside        the

Guidelines range,” is for abuse of discretion.                         Gall, 552 U.S.

at 41.      A sentence within the properly calculated Guidelines

range is presumed reasonable by this court.                        United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007).

                                            3
           Counsel        contends    that       the    district       court   committed

procedural    error    by    failing    to       consider      Nicholson’s      personal

history in determining an appropriate sentence.                          See Gall, 552
U.S. at 51 (listing as “significant procedural error” a district

court’s “fail[ure] to consider the § 3553(a) factors”).                               The

record does not support this assertion.                        Nicholson’s personal

history was detailed in the Presentence Investigation Report and

highlighted    by    counsel      during     his       sentencing      argument.      The

district court acknowledged counsel’s argument and agreed that

the   circumstances         of     Nicholson’s          past     were     significant.

However, the court noted its concern that the current offense

involved a shooting and that Nicholson had a violent criminal

history.      Thus,    the    court    concluded         that    protection      of   the

public outweighed other § 3553(a) factors.                       We cannot conclude

on this record that the district court committed significant

procedural    error    by    failing    to       consider      Nicholson’s      history.

Nor can we conclude based on the district court’s analysis that

imposition      of     a     230-month           sentence        was     substantively

unreasonable,       particularly       in       light    of     the    presumption     of

reasonableness       we     may    afford        properly       calculated       within-

Guidelines sentences.            See Rita v. United States, 551 U.S. 338,

347 (2007).

           Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

                                            4
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5